Citation Nr: 1515660	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative joint disease (DJD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2008 rating decision continued the noncompensable evaluation of low back strain with DJD and meralgia paresthetica.

In April 2009, the RO granted an increased 10 percent rating for a low back strain with DJD and meralgia paresthetica, effective April 24, 2007.  

The Veteran and his spouse testified before the undersigned at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence.  

An August 2012 rating decision assigned a separate disability rating for meralgia paresthetica of the left lower extremity.  

A November 2012 rating decision denied entitlement to TDIU.

In a January 2015 rating decision, the RO increased the rating to 20 percent for low back strain with DJD and meralgia paresthetica, effective April 24, 2007.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal.

The Board remanded the appeal in September 2011 and August 2014 for further development.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, a TDIU claim was reasonably raised by the record as part of the Veteran's increased rating claim.  (See April 2011 Hearing Transcript).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Beginning April 24, 2006, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  The Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or Intervertebral Disc Syndrome (IDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and no higher, were met for the service-connected low back disability beginning April 24, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1-14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2. The criteria for a disability rating greater than 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the February 2008 rating decision that is the subject of the appeal the Veteran was advised of the evidence necessary to substantiate a claim for an increased rating and of his and VA's respective duties in obtaining evidence by a June 2007 letter.  Accordingly, the duty to notify has been fulfilled as to this claim.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded several VA examinations in connection with his claim.  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect review of the claims file and assessment of the Veteran's contentions and disability sufficient to allow the Board to make a fully informed determination.  Therefore, the examinations are adequate.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In April 2011, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned clarified the issue on appeal and explained how to substantiate an increased rating claim.  The hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  The undersigned also suggested additional types of evidence he could submit to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The duty to assist in the gathering of records and obtaining a VA examination has been met and the RO/AMC has substantially complied with the September 2011 and August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

II.  Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time-period one year before the claim was filed until VA makes a final decision on the claim.  Id., see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

Under the General Rating Formula a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) and Plate V (2014).  Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Where, as here, an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including prolonged use or during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  Id.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2014).

A February 2006 statement from the Veteran's chiropractor, Matt Parsons, D.C., CSCS (Certified Strength and Conditioning Specialist), noted complaints of chronic back pain from spinal pressure.  The treatment reports from Streiff-Owens Clinic of Chiropractic showed treatment for back pain since 1992.  

A January 2008 VA examiner diagnosed the Veteran with severe discogenic DJD of the L3-L4; moderate discogenic DJD of the L4-L5; mild joint disease of upper lumbar spine and possible mild discogenic DJD of L5-Sl.  Her reported low back pain of 3/10 on the pain scale and decreased sensation of his left thigh.  He did not use assistive devices or braces.  It was noted that he could walk as desired.  His activities of daily living were not impacted other than his need to take short breaks while gardening.  Upon examination, he had full range of motion of his thoracolumbar spine without pain.  There was no spasm or guarding.  He had an increased lumbar lordosis but the examiner stated that it was due to "...prominent obese abdomen."  His sensory examination was normal other than a slight decrease in touch sensation of part of his left thigh.  His reflexes were normal.  

VA treatment records reflect complaints of back pain, inflexibility, and stiffness.  In April 2009, the Veteran denied radicular pain and any bowel and bladder impairment.  

Private treatment records from Matt Parsons, D.C., CSCS, contains examinations of the dorsal-lumbar spine dated on August 21, 2008 and April 19, 2011.  On August 21, 2008, the ranges of motion of the dorsal-lumbar spine was forward flexion 45 degrees, extension 30 degrees, right lateral flexion 10 degrees, left lateral flexion 10 degrees, right lateral rotation 30 degrees and left lateral rotation 30 degrees.  On April 19, 2011, the ranges of motion of the dorsal-lumbar spine was forward flexion 35 degrees, extension 12 degrees, right lateral flexion 22 degrees, left lateral flexion 25 degrees, right lateral rotation 25 degrees and left lateral rotation 25 degrees.  

Private treatment records from James H. Polsky, Jr., D.C., contained examinations of the dorsal-lumbar spine dated in March 2010, April 2011, and September 2014.  The March 2010 examination noted that range of motion was tested with goniometer.  The Veteran reported the pain to be 8 out of 10 (10 being the worst).  Dorsal lumbar flexion was 60 degrees.  Extension was 28 degrees; left lateral flexion was 30 degrees; right lateral flexion was 32 degrees; left rotation was 22 degrees and right rotation was 18 degrees.  On April 18, 2011, the ranges of motion (dual goniometry used) of the dorsal-lumbar spine were forward flexion 55 degrees, extension 25 degrees, right lateral flexion 30 degrees, left lateral flexion 32 degrees, right lateral rotation 22 degrees and left lateral rotation 18 degrees.  On September 5, 2014, the ranges of motion of the dorsal-lumbar spine were forward flexion 40 degrees, extension 25 degrees, right lateral flexion 30 degrees, left lateral flexion 25 degrees, right lateral rotation 22 degrees and left lateral rotation 18 degrees.  (March 26, 2010, to October 31, 2014).

During an April 2009 VA examination, the Veteran complained of low back and left leg pain and reported stiffness and weakness.  He reported having flare ups approximately once or twice a month due to yard work, prolonged standing, bending, stooping, or driving.  The examiner found that there was no additional limitation of motion or functional impairment during a flare-up.  The Veteran walked unaided.  The Veteran did not wear a brace and could walk two miles.  It was noted that he fell one time during the previous six months.  The examiner found that the Veteran's low back disability did not impact his ability to perform his daily activities.  

Upon examination, flexion was to 85 degrees with pain beginning at 80 degrees; and extension, right and left lateral flexion, right and left lateral rotation all to 30 degrees.  The total range of motion for the thoracolumbar region was to 230 degrees.  There were no muscle spasms or guarding and he had a normal gait.  There was no additional limitation shown to be caused by pain, fatigue, weakness, and lack of endurance following repetitive use.  There was also normal sensation to light monofilament touch on lower extremities.  There was normal tone and strength without atrophy in the upper/lower extremities.  Reflexes (deep tendon, cutaneous, and pathologic) were 2±/4 bilaterally.  His Lesegue's sign was normal.  The Veteran was diagnosed with severe discogenic DJD L3-L4; moderate discogenic DJD L4-L5.  He also had possible mild discogenic DJD L5-S1.  The examiner stated that the Veteran did not have incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician.  

In July 2012, the Veteran underwent  VA examination.  The examiner diagnosed DJD of the lumbosacral spine.  He complained of back pain "on most days which is mild, about 3/10" on the pain scale.  A few days per month, he stated that his pain was about 8/10 on the pain scale, usually after heavy work such as "planting trees," working with bales of hay, and removing trees.  He was able to continue usual activities on his "bad" days, but had to avoid "heavy physical work."  The examiner stated that the Veteran did not report flare-ups that impacted his lumbar spine function.  He did not use assistive devices.  

Upon examination, his flexion was 65 degrees without pain.  His extension was 30 degrees with no pain.  His lateral flexion was 30 degrees bilaterally without pain.  His lateral rotation was 30 degrees bilaterally without pain.  Following repetitive testing, all ranges of motion remained the same except for left lateral rotation, which decreased to 20 degrees.  The examiner specifically found that the Veteran did not have functional loss or functional impairment of his thoracolumbar spine.  He did not have tenderness, guarding, or muscle spasm.  His strength was normal.  His knee reflexes were normal at 2+, his ankle reflexes were hypoactive at 1+, and his sensory examination was normal.  His straight leg raise test was negative bilaterally.  A positive test would have been suggestive of radiculopathy.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found that there were no other neurologic abnormalities or findings associated with his low back disability.  Significantly, the examiner stated that the Veteran did not have IDS.  

A July 2012 VA peripheral nerves examination noted that the Veteran had meralgia paresthetica.  The examination reflected normal posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  He did not use any assistive devices.  He did not have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis.  He reported decreased sensation anterior to the thigh consistent with lateral cutaneous femoral neuropathy or meralgia paresthetica.  

The evidence of record does not support the assignment of a rating in excess of 20 percent at any time since the one-year period before he filed his increased rating claim.  There is no evidence that the Veteran's thoracolumbar spine exhibited forward flexion to 30 degrees or less or that he has favorable ankylosis of the entire thoracolumbar spine so as to support the assignment of the next higher (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine.  
For example, the Veteran's private examiner James Polsky, D.C., used a goniometer and found that the dorsal lumbar flexion was 60 degrees in March 2010; forward flexion was 55 degrees in April 2011 and 40 degrees in September 2014.  He had full range of motion without pain at his January 2008 VA examination.  At his April 2009 VA examination, forward flexion of the lumbar spine to 85 degrees and 80 degrees with pain with no change after repetitive use testing.  Rather, forward flexion was, at worst, measured at 35 to 40 degrees.  At his July 2012 VA examination, he had no additional limitation of motion after repetition with the exception of loss of 10 degrees of left lateral rotation.  In sum, the examination reports show flexion exceeding 30 degrees including when pain is taken into account and after repetitive testing, and thus beyond the minimum limitations required for a 40 percent rating or higher.

The Board has considered whether the Veteran has additional disability of the spine beyond that recorded in range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The April 2009 VA examination report does not show that the Veteran has additional limitation of motion after repetitive use of the spine, and the ratings currently assigned compensate for painful motion, tightness, and stiffness of the spine any flare-ups.  See DeLuca, 8 Vet. App. at 206-07; see also 38 C.F.R. § 4.71a (2014).  Since his flare-ups are short in duration and resolve with rest, there is no evidence that they last a sufficient amount of time to warrant consideration of higher staged ratings or a higher overall rating, or that a VA examination be performed during such flare-ups.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1 (2014).  While the evidence tends to show that the Veteran does experience some painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43.  Rather, he is already compensated by the 20 percent rating currently assigned and even when considering functional loss, his limitation of motion is not more closely approximated by a limitation of flexion to 30 degrees or less or unfavorable ankylosis.

There is also no evidence of IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months so as to support the assignment of the next highest (40 percent) rating under the Formula for Rating IDS Based on Incapacitating Episodes.  Under the Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

There is simply no evidence that the Veteran has had any incapacitating episodes as defined by regulations during the time on appeal; namely that he has been prescribed bed rest by a physician or that he is being treated by a physician during his exacerbations, nor has he so asserted.  Thus, the Veteran has had no incapacitating episodes during the time on appeal and the criteria for a higher rating are not met under the Formula for Rating IDS Based on Incapacitating Episodes.  See id. 

The Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has described pain, stiffness, weakness, and limited motion, and the impact of these symptoms on his life.  For example, at his April 2011 hearing, he testified that he could not touch his toes and that he could not squat for long.  He stated that if he stood for too long, he had low back pain.  His wife stated that he had difficulty climbing up and down stairs.  The Board finds that his description of his symptoms is credible.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether he has forward flexion of 30 degrees or less, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Measuring a specific range of motion requires specific testing, and the Veteran in this case has not been shown to possess the training or expertise needed to perform such a test.  Further, he asserts he has limited motion and that he does not believe the currently assigned rating reflects his level of disability.  He has not asserted that his forward flexion is 30 degrees or less.  For these reasons, more probative weight is placed on the objective clinical findings reported on examination than the lay evidence.  

The Veteran competently and credibly reported right leg numbness at his April 2011 hearing.  In this case, the Veteran is not competent to determine that his subjective right leg numbness is the result of his service-connected back disability.  Determining its etiology requires medical inquiry into biological processes, anatomical relationships, physiological functioning, and tests.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills needed to make this determination.  The Board finds that the findings of the July 2012 VA examiner are more probative in this case.  The examiner conducted tests and specifically found that the Veteran did not have radiculopathy or any other condition of the right lower extremity due to his service-connected low back disability, and that he also did not have any other neurological findings or abnormalities as a result of his low back disability.  

The Board has also considered whether the Veteran manifests any other associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1) (2014).  The Board acknowledges that the Veteran reported decrease in touch sensation throughout the appellate period.  However, he has been granted a separate 10 percent rating for his meralgia of the left lower extremity under Diagnostic Code 8521.  With regard to the right extremity, the medical evidence indicates that there was no neurological abnormality, and the medical evidence outweighs the Veteran's lay assertions for the reasons discussed above.  Therefore, a separate rating for a neurological disability of the right lower extremity is not warranted.  In the absence of any medical evidence of a diagnosis related to neurological abnormality associated with the Veteran's service-connected low back disability, the evidence of record does not support the assignment of a separate rating.

Further, the Veteran is service connected for erectile dysfunction related to his diabetes.  The orthopedic examination noted that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran does not have any scars related to his back that would warrant a separate rating.  Thus, there are no other residuals of the Veteran's service-connected disability that would warrant a separate rating.

The low back disability has been no more than 20 percent disabling since a year prior to the receipt of the claim for a higher rating and this represents his greatest level of functional impairment attributable to this condition since that date.  Hart, 21 Vet. App. 505.  Accordingly, entitlement to a 20 percent disability rating from April 24, 2006 is warranted.  38 C.F.R. § 3.400(o)(2) (2014).  However, entitlement to rating in excess of 20 percent for lumbar strain is denied.

In adjudicating this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Extra-schedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings generally will be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, however, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b)(1) (2014).

To determine whether referral for extra-schedular consideration is warranted, first, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   See Thun v. Peake, 22 Vet. App. 111 (2008).  
 
In this case, the Veteran's symptoms exhibited include pain, limitation of motion, stiffness, and weakness- which are all contemplated by the rating criteria (i.e., by 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5235-5243 and DC 8599-8521).  His left lower extremity meralgia paresthetica has been evaluated separately.  The rating criteria reasonably describe his disability in terms of its frequency, extent and severity.  Therefore, remand for referral for consideration of an extra-schedular rating is not warranted for this claim.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to a 20 percent disability rating from April 24, 2006 is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 for lumbar strain is denied.


REMAND

With regards to the TDIU claim, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, in this case, the Board finds that a VA examination is warranted before it can determine whether the Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (2014).  In requesting such an examination, the Board recognizes that a VA's duty to assist does not require a "combined-effects medical examination report or opinion" to adjudicate a TDIU claim.  See Geib, 733 F.3d 1350.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).   However, the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of the decision by the AOJ or Board.  Floore v. Shinseki, 26 Vet. App. 376 (2013).  Further medical findings as to the functional effects would be helpful in resolving this claim, particularly in light of the newly increased rating for the low back disability and the AOJ's assignment of a separate rating for the left lower extremity meralgia paresthetica.  On remand, the AOJ should obtain a medical opinion regarding the Veteran's TDIU claim that will take this new information into account.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified clinician to provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   An examination of the Veteran is only required if deemed necessary by the clinician.

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


